Name: Commission Regulation (EEC) No 2142/82 of 30 July 1982 amending Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seedO
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 82 Official Journal of the European Communities No L 226/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2142/82 of 30 July 1982 amending Regulation (EEC) No 1726/82 determining intervention centres for colza , rape and sunflower seed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 24 (2) thereof, Having regard to Commission Regulation (EEC) No 1726/82 of 30 June 1982 determining intervention centres for colza, rape and sunflower seed (3), Whereas Regulation (EEC) No 1726/82 established a list of intervention centres in the Community ; Whereas the island of Bornholm is an important production area for colza and rape seed ; Whereas an intervention centre should be provided in this area ; whereas the list of intervention centres should therefore be amended ; The Annex to Regulation (EEC) No 1726/82 is replaced by the Annex to this Regulation . Artiele 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2) OJ No L 162, 12 . 6 . 1982, p . 6 . (&lt;) OJ No L 189, 1 . 7 . 1982, p . 64 . No L 226/2 Official Journal of the European Communities 31 . 7 . 82 ANNEX INTERVENTION CENTRES FOR A. Colza and rape seed  Le Pouzin  Lyons  Metz  Poitiers  Rouen Belgium  Floreffe Denmark  Ã rhus  Hardelev  Copenhagen  Odense  RÃ ¸nne  Saint-Quentin Federal Republic of Germany  DÃ ¼sseldorf  Hamburg  Mannheim  Plochingen  Regensburg  Strasbourg  Toulouse Greece  Komotini Ireland  Dublin Italy  Genoa The Netherlands  Groningen  Rotterdam United Kingdom  Cambridge  Hull  Leith  Liverpool  Oxford  Tilbury France  Agen  Angers  Auxerre  Bordeaux  Bourges  Chalons-sur-Marne  Chartres  ChÃ ¥teauroux  Dijon  Dunkerque  Gennevilliers  La Pallice B. Sunflower seed Greece  Komotini France  Agen  Auxerre  Bordeaux  Bourges  Clermont-Ferrand  Dijon Italy  La Pallice  Le Pouzin  Poitiers Campobasso Foggia Grosseto Macerata Perugia Sienna  Strasbourg  Toulouse